 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc., where an object thereof is to force or require Colony LiquorDistributors, Inc., and Colonial Carriers, Inc., to recognize or bar-gain collectively with us, or its employees to accept or select us astheir collective-bargaining representative where a valid electionwhich we did not win has been conducted by the National LaborRelations Board among the employees of Colony Liquor Distribu-tors, Inc., and Colonial Carriers, Inc., within the preceding 12months.LOCAL 445, INTERNATIONALBROTHERHOODOr TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERSOF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Fourth Floor, the 120 Building, 120 Delaware Avenue,Buffalo,New York, Telephone No. TL 6-1782, if they have any question con-cerning this notice or compliance with its provisions.LaRonde Bar&Restaurant,Inc. and/or CarrouselMotels, Inc.'andCincinnati Joint Executive Board,Hotel&RestaurantEmployees&Bartenders InternationalUnion,AFL-CIO,2Petitioner.Case No. 9-RC-5449.December 5, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Alan D.Greene.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'1At the hearing and in the brief LaRonde Bar & Restaurant,Inc.,moved to dismiss thepetition as to itself on the ground that it does not employ any of the employees herein.The record shows that LaRonde owns certain personal property which it leases to Carrouselfor the conduct of the latter'shotel and restaurant business.All restaurant and motelemployees are the employees of Carrousel.Under the circumstances,we find that LaRondeisnot a necessary party to this proceeding.Accordingly,we hereby dismiss the petitionas to LaRonde.2The name ofthe Petitionerappears as amended at the hearing,and is also referred toherein as the Excutive Board'Floridan Hotel of Tampa, Inc.,124 NLRB 261.145 NLRB No. 31. LARONDE BAR& RESTAURANT, INC., ETC.2712.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within themeaning ofSection9(c) (1) andSection2(6) and (7) of the Act.4.The Employer operates a motel providing lodging, restaurant,convention, and certain recreational facilities to the public.The Peti-tioner seeks a unit of the Employer's motel and laundry employees,or a unit of these employees plus the restaurant employees, but ineither case it would exclude from the units the office clerical employ-ees,4 aswell as certain other classifications.Relying on the Board'sdecision inArlington Hotel Company, Inc.,126 NLRB 400, the Em-ployer contends that only a unit of all employees including officeclerical employees is appropriate.'Evidence adduced at the hearing shows that six hotel and motelowners in the Cincinnati area, as members of the Cincinnati HotelAssociation, have bargained with the Cincinnati Hotel EmployeesCouncil which is made up of various labor organizations. The Asso-ciation and Council have bargained on an associationwide basis forover 26 years for all hotel employees, excluding office clerical employ-ees and pool attendants.The Petitioner herein also has bargainingagreements with two employers, and, like the Council, its units do notinclude office clerical employees or pool attendants.Thus, 8 employerswith establishments having about 3,600 rooms comprising an over-whelming majority of local hotel and motel guest rooms and with theirover 2,000 employees comprising a like majority in the industry, haveestablished an area bargaining pattern of long duration which is theresult of voluntary agreement by the parties.InArlington Hotel Company, Inc., supra,the Board promulgatedthe general rule that, in the hotel industry, "all operatingpersonnelhave such a high degree of functional integration and mutuality ofinterests that they should be grouped together for collective bargain-ing purposes."Subsequently, inWater Tower Inn,139 NLRB 842,the Board modified this general rule explaining that in theArlingtonHotelcase "there was no evidence that historic unit patterns existedin the area which preponderated in favor of bargainingunits on a scaleless than hotelwide."Finding that there were such factors present inWater Tower Inn,the Board held that a less than hotelwide unit wasappropriate where customary in the bargainingarea.It is true thatinWater Tower Innthere was evidence that the contract units foundappropriate had been the subject of collective bargaining, whereas'Petitioner would exclude as office clerical employees:room clerks,room and banquetreservation clerks,clerk-typists,switchboard operators,billing clerks,bookkeepers, andsecretariesB The Employer would also include and the Petitioner would exclude pool attendants andinspectresses(the assistant housekeepers). 272DECISIONSOF NATIONALLABOR RELATIONS BOARDhere there has been no bargaining history for this particular Employ-er's employees.But in finding the units appropriate, bargaining his-tory was not the determinative factor.More relevant was the stabilityof bargaining relations inherent in the area's historic unit patterns.We believe that in finding a unit appropriate here, which is less thanhotelwide in scope, but which conforms to an existing and well-definedarea practice, we are furthering the stability of collective-bargainingrelationships in the industry.Accordingly, we find that u unit of hotelemployees, excluding office clerical employees and pool attendants,°is appropriate on the basis of the bargaining practices in the Cincin-nati, Ohio, area.Petitioner also seeks to exclude inspectresses on the ground that theyare supervisors.The Employer opposes their exclusion. The duty ofthe inspectress, of whom there are four employed, is merely to seethat the maids properly make up the rooms and if the work in anyparticular room is not done correctly toaskthe specific maid involvedto remedy the defects. If there is difficulty over the matter, the house-keeper is called.Although the inspectress is thus instrumental incalling the housekeeper's attention to situations which may call fordisciplinary action, it is the housekeeper who determines the need forsuch action.The record discloses that inspectresses do not hire, fire,reprimand, interview, adjust complaints, change work assignments,grant time off, or excuse tardiness, nor do they have authority effec-tively to recommend such action. In view thereof, we find that in-spectresses neither have nor exercise any supervisory authority; ac-cordingly, we shall include them in the unit.In view of the foregoing and on the record as a whole, we find thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All motel, laundry, and restaurant employees of the Employer em-ployed at its Cincinnati, Ohio, facility, including cooks, bakers, bakers'helpers, pantry girls, cleanup and setup employees, dishwashers,supply stockmen, porters, busboys, waitresses, busgirls, cashiers,bartenders, hostesses, bellboys, maids, inspectresses, repairmen, repair-men's helpers, groundskeepers, carpenters, carpenter helpers, ironers,and general laundry employees, but excluding the housekeeper, theoffice clerical employees, pool attendants, guards, professional em-ployees, and supervisors' as defined in the Act.9While pool attendants would be excluded under the area practice a further reason fortheir exclusion is that they are students and teachers hired only for the summer months ;their employment is terminated at the beginning of the school term and there is no evidencethat these individuals have recurring jobs or are hired each season4The parties agree to exclude supervisors,officers of the Company,the general manager,assistant manager, executive'housekeeper,laundry manager,LaRonde managers,kitchenmanager, banquet manager, and the chef LARONDE BAR & RESTAURANT, INC., ETC.273[Text of Direction of Election omitted from publication.]MEMBER LEEDOM, dissenting :Contrary to my colleagues, I would not find appropriate for collec-tive bargaining the Petitioner's requested unit of hotel employeeswhich would exclude operating personnel, such as room clerks androom and banquet reservation clerks, as well as office clerical employees.In theArlington Hotelcase,' the lead case on hotel units, the Boardpromulgated the rule that, in the hotel industry, "all operating per-sonnel have such a high degree of functional integration and mutualityof interests that they should be grouped together for collective bar-gaining purposes," and, unless the parties agree to the contrary, sucha unit should include office clerical employees.While inWater TowerInn,the Board held that u unit less than hotelwide was appropriate,that case was recognized as an exception to theArlington Hotelrule.There, the Board found significant the existence of a history of collec-tive bargaining, both atWater Tower Innand in the area, based onless than hotelwide units.Here, however, unlikeWater Tower Inn,there is no history of collective bargaining as to any of the Employer'semployees.The majority thus engrafts a further exception on theArlington Hotelcase, basing a deviation from the rule solely on thefact that there is an area bargaining practice of hotel units of lesserscope, a practice to which the Employer has not been a party and whichit does not wish to follow. The effect of the majority decision in thiscase is therefore to erode the rule to the point of confining its ap-plicability only to those situations in which there is no area bargainingpractice, as well as no history of collective bargaining on less than ahotelwide basis. Indeed, it is noteworthy that to follow the area prac-tice instead of the rule results here in recognizing as appropriate asegment of all the operating personnel in a hotel unit,9 and givescontrolling effect to the Petitioner's extent of organization.Ac-cordingly, as the rule of theArlington Hotelcase is a salutary one,I would adhere to it. Further, consistent with that case, I would,contrary to my colleagues, not exclude the office clerical employeeswhere, as here, one of the parties objects to their exclusion.10MEMBERJENKINS took no part in the consideration of the aboveDecision and Direction of Election.s Arlington Hotel Company,Inc.,126 NLRB 400, 406.Although the Petitioner would excluderoom clerks and room andbanquet reservationclerks as office clericals,it is clear and the Board expresslyfound in theArlington Hotelcase that such employees are operatingpersonnel not to be differentiated from other em-ployeeswho have customer contact and personallyserve the customers as do doormen,bellmen, elevator operators, waiters, androom maids10 See alsoHotel Admiral Semmes,127 NLRB 988, 990.7 34-070-04-vol. 145-19